office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 ------------- postf-165113-04 uilc date date to james c lanning jr area_counsel large mid-size business attn rogelio a villageliu from carol p nachman special counsel administrative provisions judicial practice procedure administration -------------------------------------------------------------------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend t year date date date ----------------------------- --------------------------------------------- -------------------------- ------------------ ----------------------- postf-165113-04 issues if the service cannot assess the payment whether the payment of the whether the service may assess a payment of tax made on an agreed deficiency plus interest that the service received but did not assess before the running of the period of limitations unassessed deficiency and interest constitutes an overpayment_of_tax that may be refunded to the taxpayer whether the docket_attorney has an ethical obligation to notify the taxpayer’s representative of the expiration of the statute_of_limitations conclusions the payment is an advance_payment an advance_payment made within the because the sec_6501 period of limitations has expired the service may not assess the payment of tax and interest period prescribed for assessment but not timely assessed does not create an overpayment thus there is no overpayment to be refunded because the office_of_chief_counsel no longer has jurisdiction over this case the docket_attorney has no obligation to notify the taxpayer’s representative of the expiration of the statute_of_limitations appeals has no legal_obligation to notify the taxpayer’s representative but we believe the better practice would be for them to do so appeals of course should make its decision based on its own practices and policies facts t had a case pending in the united_states tax_court for year on date within the statutory period for assessment t paid the service an amount relating to its year deficiency and the accrued underpayment interest t requested that the payment be treated as an advance_payment under revproc_84_58 1984_2_cb_501 the parties later settled the case on date the tax_court entered the decision and stipulation documents which reflected an amount of tax and interest due from t as well as the amount that t paid on date the office_of_chief_counsel subsequently closed its case and transferred the case to appeals the statutory period for assessment expired before the service assessed the deficiency and interest law and analysis period of limitations on assessment sec_6501 provides that any_tax imposed by this title shall be assessed within years after the return was filed the running of the period of limitations is suspended when the service issues the taxpayer a notice_of_deficiency if the taxpayer files a treatment of the advance remittance postf-165113-04 petition in the tax_court the period of limitations on assessment is suspended until days after the court’s decision becomes final sec_6503 there is no other provision in the internal_revenue_code that would have suspended the running of the 3-year period of limitations in this case the period of limitations for t’s year expired on date sec_6401 defines an overpayment as that part of the amount of the payment of any internal revenue tax which is assessed or collected after the expiration of the period of limitation sec_6402 provides that the secretary within the applicable_period of limitations may credit or refund an overpayment subject_to certain offsets provided in subsections c d and e the code and regulations are silent on whether an advance_payment for unassessed tax_deficiency and interest made within the statutory period for assessment is an overpayment however revrul_85_67 1985_1_cb_364 is directly on point it provides that an advance_payment of tax and interest made before the statutory period for assessment expires does not constitute an overpayment just because the liability was not timely assessed if the taxpayer’s remittance is a payment and not a deposit revrul_85_67 would apply in this case the procedures for designation of remittances to the internal_revenue_service are set out in revproc_84_58 1984_2_cb_501 essentially it provides that unless a taxpayer expressly designates a remittance as a deposit the remittance shall be treated as a payment in this case the taxpayer expressly labeled the advance remittance as a payment under revproc_84_58 revenue rulings are authoritative and binding on the service see 142_f3d_973 7th cir the 286_f3d_324 6th cir 23_f3d_1032 6th cir a revenue_ruling is an official interpretation by the service of the internal_revenue_code related statutes tax_treaties and regulations see ccdm it is the conclusion of the service on how the law applies to a specific set of facts id ccdm mandates all components of the service to follow published guidance including revenue rulings and revenue procedures revenue rulings have the force of legal precedent unless unreasonable or inconsistent with the provisions of the internal_revenue_code 976_f2d_837 2d cir the service’s position in revrul_85_67 is not unreasonable or inconsistent with the internal_revenue_code the taxpayer’s advance_payment although not timely assessed is not an overpayment because the taxpayer paid only what the taxpayer owed for that taxable_year an overpayment must appear before refund is authorized although revproc_84_58 was superseded by revproc_2005_18 2005_13_irb_798 revproc_2005_18 is effective only for remittances made after date the remittance in this case was not made after date postf-165113-04 although the statute_of_limitations may have barred the assessment and collection of any additional sum it does not obliterate the right of the united_states to retain payments already received when they do not exceed the amount which might have been properly assessed and demanded 284_us_281 furthermore revrul_85_67 has never been overruled although the holdings in becker brothers inc v united_states ustc c d ill unreported order and 286_fsupp_128 w d mo are contrary to the service’s position in revrul_85_67 they have little precedential value in goetz the district_court held that an advance remittance is a deposit when as of the date of the remittance the liability had not been assessed goetz was decided well before the service issued revproc_84_58 giving taxpayers the option of making a payment in response to a proposed liability in becker brothers the district_court relied on goetz moreover becker brothers though decided after revrul_85_67 was issued fails to discuss or even mention revrul_85_67 finally in a more recent case service national corporation v united_states no civ a wl u s dist lexis d del the court expressly rejected the taxpayer’s argument that under becker brothers and goetz it was entitled to a refund of employment_tax interest and penalties for the foregoing reasons a remittance designated by the taxpayer as a payment and made in response to a proposed liability constitutes an advance_payment an advance_payment made within the period prescribed for assessment but not timely assessed does not create an overpayment accordingly there is no overpayment to be refunded it is the policy of the office_of_chief_counsel that when the statutory_notice_of_deficiency is issued late as to any year raised in a tax_court petition and the taxpayer has not raised the expiration of the period of limitations on assessment as an affirmative defense the field_attorney must notify the taxpayer of the expiration of the limitations_period ccdm the policy to notify the taxpayer’s representative of an expired period of limitations reflects the attorney’s professional ethics obligations under the model rules of professional conduct the mission of the service to apply the tax law with integrity and fairness to all and the mission of the office_of_chief_counsel to serve the taxpayers fairly and with integrity here however the office_of_chief_counsel has no jurisdiction over the case because it was settled and then transferred to appeals the chief_counsel attorney therefore has no obligation to notify the taxpayer’s representative about the expired limitations_period nevertheless we recommend that you notify appeals that although they have no legal_obligation to notify the taxpayer’s representative we recommend that they do so appeals of course will make their decision based on their own practices and policies obligation to notify taxpayer’s representative of the expired limitations_period postf-165113-04 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
